 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2
     District of Nevada
 3   Nevada Bar No. 14853

 4   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 5   160 Spear Street, Suite 800
     San Francisco, California 94105
 6   Telephone: (510) 970-4811
     Facsimile: (415) 744-0134
 7   E-Mail: allison.cheung@ssa.gov

 8   Attorneys for Defendant

 9

10

11                                   UNITED STATES DISTRICT COURT

12                                         DISTRICT OF NEVADA

13   KIM HENSLEY,                               )
                                                )   Case No.: 2:21-cv-00508-VCF
14                 Plaintiff,                   )
                                                )   UNOPPOSED MOTION FOR EXTENSION OF
15          vs.                                 )   TIME TO FILE REPLY IN SUPPORT OF
                                                )   DEFENDANT’S MOTION TO DISMISS
16   ANDREW SAUL,                               )   PLAINTIFF’S COMPLAINT IN PART
     Commissioner of Social Security,           )
17                                              )   (FIRST REQUEST)
                   Defendant.                   )
18                                              )

19

20

21

22

23

24

25

26
 1           Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and through
 2   his undersigned attorneys, hereby moves for a seven-day extension of time to file a reply in support of his
 3   Motion to Dismiss Plaintiff’s Complaint in Part (Dkt. No. 7). The reply is due to be filed by June 22,

 4   2021.

 5           This is Defendant’s first request for an extension of time. Good cause exists for this extension due

 6   to Defendant’s counsel’s workload as described below. Counsel currently has seven motions on her desk

 7   to which she must respond. The substance of the pending motion to dismiss and Plaintiff’s response raise

 8   unique issues that require additional research. Counsel believes one week of additional time will be

 9   sufficient, and counsel will endeavor to complete these tasks as soon as possible. This request is made in

10   good faith and with no intention to unduly delay the proceedings, and counsel apologizes for any

11   inconvenience.

12           On June 17, 2021, the undersigned conferred with Plaintiff’s counsel, who has no opposition to the

13   requested extension.

14           It is therefore respectfully requested that Defendant be granted an extension of time to file the reply,

15   through and including June 29, 2021.

16

17           Dated: June 17, 2021
                                                            CHRISTOPHER CHIOU
18                                                          Acting United States Attorney

19                                                          /s/ Allison J. Cheung
                                                            ALLISON J. CHEUNG
20                                                          Special Assistant United States Attorney

21

22                                                          IT IS SO ORDERED:
23

24                                                          UNITED STATES MAGISTRATE JUDGE
                                                                     6-17-2021
25                                                          DATED: ___________________________
26



     Unopposed Mot. for Ext.; No. 2:21-cv-00508-VCF 1
 1                                          CERTIFICATE OF SERVICE
 2
             I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My
 3
     business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to the
 4
     above-entitled action. On the date set forth below, I caused service of UNOPPOSED MOTION FOR
 5
     EXTENSION OF TIME TO FILE REPLY IN SUPPORT OF DEFENDANT’S MOTION TO
 6
     DISMISS PLAINTIFF’S COMPLAINT IN PART on the following parties by electronically filing the
 7   foregoing with the Clerk of the District Court using its ECF System, which provides electronic notice of
 8   the filing:
 9
             Hal Taylor
10           haltaylorlawyer@gbis.com
             Attorney for Plaintiff
11

12   I declare under penalty of perjury that the foregoing is true and correct.
13
             Dated: June 17, 2021
14

15                                                         /s/ Allison J. Cheung
                                                           ALLISON J. CHEUNG
16                                                         Special Assistant United States Attorney
17

18

19

20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; No. 2:21-cv-00508-VCF
